                Case 1:20-cv-03734-KPF Document 53 Filed 09/03/21 Page 1 of 2


                                                                     Littler Mendelson, P.C.
                                                                     900 Third Avenue
                                                                     New York, NY 10022.3298




                                                                     Kevin K. Yam
                                                                     212.583.2674 direct
                                                                     212.583.9600 main
                                                                     kyam@littler.com


September 3, 2021


VIA ECF

Hon. Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
                                                            MEMO ENDORSED
40 Foley Square, Room 618
New York, New York 10007

Re:      Gillett, et al. v. Zara USA, Inc., et al.; Case No. 1:20-cv-3734-KPF

Dear Judge Failla,

We are counsel for Defendants Zara USA, Inc. and Inditex USA LLC, (collectively “Defendants”) in
the above-referenced action. We write to respectfully request a one-week extension of Defendants’
time to file their motion to dismiss Plaintiff’s amended complaint from September 6, 2021 (Labor
Day) through and including September 13, 2021 (see Dkt. 51). In kind, we request that Plaintiff’s
time to file his opposition be extended from October 6, 2021 through and including October 13, 2021
and Defendants’ time to file their reply be extended from October 20, 2021 through and including
October 27, 2021. We have tried to reach Plaintiff’s counsel to obtain their consent but they were
unavailable. This is Defendants’ first request for an extension of time.

We appreciate Your Honor’s consideration of Defendants’ request.

Sincerely,

/s/ Kevin K. Yam

Kevin K. Yam

Cc:      All Counsel of Record (Via ECF)




  littler.com
            Case 1:20-cv-03734-KPF Document 53 Filed 09/03/21 Page 2 of 2

Application GRANTED. The briefing schedule for Defendants' motion
to dismiss shall be extended as follows:

    Defendants' opening brief shall be due by September 13, 2021;
    Plaintiffs' opposition papers shall be due by October 13, 2021;
    Defendants' reply brief shall be due by October 27, 2021.

Date:    September 3, 2021               SO ORDERED.
         New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
